Citation Nr: 1219352	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a separate disability rating in excess of 30 percent for the residuals of a left shoulder dislocation.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel










	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran had active service from June 1955 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and September 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was originally rated as 20 percent disabling under Diagnostic Code 5202, effective as of August 27, 1958 - the Veteran has been entitled to a continuous rating under this Code since that time.  

2.  In a June 2006 rating decision, the Veteran's disability evaluation was increased to 30 percent disabling under Diagnostic Code 5201; the separate disability evaluation of 20 percent was not continued.  

3.  In May 2010, the Board confirmed the 30 percent disability evaluation under Diagnostic Code 5201, effective as of July 8, 2005, and it assigned a separate disability evaluation of 20 percent under Diagnostic Code 5202, effective as of July 8, 2005.  







	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for reinstatement of the Veteran's disability evaluation of 20 percent for a left shoulder disability under Diagnostic Code 5202, effective as of August 27, 1958, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5200-02 (2011).  

2.  The criteria for a separate disability evaluation of 30 percent for a left shoulder disability, under Diagnostic Code 5201, effective as of July 8, 2005, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5200-02 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

To the extent the Veterans Claims Assistance Act (VCAA) applies, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A May 2006 notice letter provided the Veteran with the requisite notice for his increased rating claim.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in June 2003, September 2005, and June 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

For historical purposes, the Veteran was granted service connection for the residuals of a left shoulder dislocation in an October 1958 rating decision.  A 20 percent disability rating was assigned under Diagnostic Code 5202, effective as of August 27, 1958.  VA received the Veteran's most recent claim for an increased disability rating on July 8, 2005.  In September 2006, the RO changed the Diagnostic Code for which the Veteran was rated under to Diagnostic Code 5201 and increased his disability rating to 30 percent under that code, effective as of July 8, 2005.  A separate disability evaluation for osteoarthritis under Diagnostic Code 5003 was also reduced to 0 percent, effective as of July 8, 2005.  The Veteran had previously been rated as 20 percent disabled under Diagnostic Code 5202, with a separate 10 percent disability evaluation for arthritis under Diagnostic Code 5003.  

In May 2010, the Board issued a decision that found that the Veteran was entitled to a disability evaluation of 30 percent, and no higher, under Diagnostic Code 5201.  However, the Board additionally found that the Veteran was entitled to a separate disability evaluation of 20 percent under Diagnostic Code 5202, effective as of July 8, 2005.  The Board also found that the reduction of the Veteran's disability rating for osteoarthritis under Diagnostic Code 5003 to 0 percent, effective as of July 8, 2005, was proper.  

The Veteran appealed the Board's decision to reduce his osteoarthritis from 10 percent to 0 percent, effective as of July 8, 2005, to the United States Court of Appeals for Veterans Claims (Court).  The Veteran specifically stated that he was not appealing the decision to deny a disability evaluation in excess of 30 percent for a left shoulder disability.  In a November 2011 Memorandum Decision, the Court affirmed the Board's finding that the reduction of the Veteran's disability evaluation under Diagnostic Code 5003 from 10 percent to 0 percent was proper.  However, the Court reversed the issue of entitlement to a disability rating in excess of 30 percent for the residuals of a left shoulder dislocation and remanded this issue back to the Board to reinstate the Veteran's 20 percent disability rating under Diagnostic Code 5202 as well as to continue his 30 percent disability rating under Diagnostic Code 5201.  

The Board notes that after its decision of May 2010, the Veteran was assigned a separate disability evaluation of 20 percent for his left shoulder disability under Diagnostic Code 5202, effective as of July 8, 2005.  He was also assigned a disability evaluation of 30 percent under Diagnostic Code 5201.  This disorder was noted to have been rated as 20 percent disabling as of August 27, 1958, 100 percent disabling as of October 20, 1960, 20 percent disabling as of March 6, 1961 and 30 percent as of July 8, 2005.  The Veteran's combined disability rating increased to 40 percent as a result of this decision.  

The Court has ordered the Board to correct the current classification of the Veteran's claim and its history.  Namely, it is the disability evaluation of 20 percent under Diagnostic Code 5202 that should date back to August 27, 1958.  The recent rating decision of June 2010 suggests that the claim has been rated under Diagnostic Code 5201 since August 1958.  See 38 C.F.R. § 3.951(b) ([a] disability which has been continuously rated at or above any evaluation of disability for 20 or more years ... will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud").  This is merely an error of classification, as the Veteran was awarded the same level of disability compensation.  The Court found that by changing the Diagnostic Code under which the Veteran was rated, it effectively reduced the rating under Diagnostic Code 5202 to 0 percent.  Citing Murray v. Shinseki, 24 Vet. App. 420, 427 (2011).  It is unclear how this was the ensuing result, however, as the Board assigned a separate disability rating of 20 percent for the Veteran's left shoulder disability, under Diagnostic Code 5202, as of July 8, 2005 - effectively continuing his previous disability rating of 20 percent.  Nonetheless, to correct the record and the historical characterization of the Veteran's claim, the Board finds that the Veteran is entitled to reinstatement of his 20 percent disability evaluation under Diagnostic Code 5202, dating back to August 27, 1958.  He is also entitled to a separate disability evaluation of 30 percent under Diagnostic Code 5201, effective as of July 8, 2005.  


ORDER

The Veteran's 20 percent disability evaluation for a left shoulder disorder under Diagnostic Code 5202, as of August 27, 1958 rather than as of July 8, 2005, is reinstated.  

A separate 30 percent disability evaluation for a left shoulder disability, under Diagnostic Code 5201 and effective as of July 8, 2005, is also warranted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


